FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM D. WEBSTER,                              No. 09-35926

               Plaintiff - Appellant,            D.C. No. 3:07-cv-05661-FDB

  v.
                                                 MEMORANDUM *
STACY BRONSON, in her professional
capacity and KITSAP COUNTY
JUVENILE SERVICES, a municipality
doing business as Kitsap County,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       William D. Webster appeals pro se from the district court’s order dismissing

his 42 U.S.C. §§ 1983 and 1985 action claiming that family court investigator


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stacy Bronson and the Kitsap County Juvenile Services department violated his

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s order granting a motion to dismiss. Steckman v. Hart

Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998). We affirm.

      To the extent Bronson performed in a quasi-judicial or quasi-prosecutorial

function, she had absolute immunity. See Miller v. Gammie, 335 F.3d 889, 898

(9th Cir. 2003) (en banc). To the extent Bronson’s conduct fell beyond the

parameters of absolute immunity, Webster failed to state a cognizable equal

protection claim. See Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022,

1026 (9th Cir. 1998) (equal protection violations “must plead intentional unlawful

discrimination or allege facts that are at least susceptible of an inference of

discriminatory intent”); see also Kirtley v. Rainey, 326 F.3d 1088, 1096 (9th Cir.

2003) (a guardian ad litem’s role does not constitute state action).

      Webster also failed to state a Monell claim because he alleged no facts

suggesting that his constitutional rights were violated pursuant to a policy, practice,

or custom of the County. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978).

      Webster’s conspiracy claim was also properly dismissed because conclusory

allegations are insufficient to support such a claim. See Olsen v. Idaho State Bd. of


                                            2                                     09-35926
Medicine, 363 F.3d 916, 929 (9th Cir. 2004) (dismissal of section 1985 conspiracy

claim proper where the plaintiff “failed to allege sufficiently that the appellees

conspired to violate her civil rights”); Woodrum v. Woodward County, 866 F.2d

1121, 1126 (9th Cir. 1989) (conclusory allegations of a conspiracy do not support a

claim under section 1983).

      Contrary to Webster’s contention, the district court did not abuse its

discretion by denying his motion seeking recusal. See Taylor v. Regents of Univ.

of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (adverse rulings alone are insufficient to

demonstrate judicial bias).

      Webster’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                     09-35926